Per Curiam.
The Board made an award to the claimant March 25, 1927. This was corrected by a new award on May 20, 1927. The employer and the carriel appealed from both awards. Subsequently the matter was returned to the calendar and a decision was made† as follows: “ Confirm previous award and continued. Referred to Attorney-General to prepare for appeal.” It appears that some new evidence was taken. It does not appear whether the testimony was taken on the question of reopening the award or on the merits. No new findings or award have been made, filed or served. The old award stands. If the Board has opened the previous award and made a new determination on the taking of additional testimony, it should make new findings and a new award, so that the parties may all be informed of their rights. The motion to dismiss appeal should be denied. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur. Motion denied.

 Motion papers state December 6, 1928.— [Rep.